
	
		II
		110th CONGRESS
		2d Session
		S. 3513
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mrs. Clinton (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to revise regulations relating to lead-based paint hazards,
		  lead-contaminated dust, and lead-contaminated soil, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Renovation Rule Improvement Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Final
			 ruleThe term final rule means the final rule
			 promulgated by the Administrator entitled Lead; Renovation, Repair, and
			 Painting Program (73 Fed. Reg. 21692 (April 22, 2008)).
			(3)Independent
			 clearanceThe term independent clearance means
			 clearance of a renovation performed by a certified assessor or certified
			 sampling technician who was not an individual performing the renovation.
			3.Renovation and
			 remodeling regulationsNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall update the final rule to include requirements that—
			(1)independent
			 clearance shall be performed by a certified risk assessor or certified sampling
			 technician to ensure compliance with lead hazard standards relating to lead,
			 lead dust, and lead-based paint in effect as of the date of enactment of this
			 Act, such that—
				(A)ongoing, periodic
			 random sampling shall be permitted so long as a sufficient number of samples
			 are selected to provide a 95-percent level of confidence that none of the
			 renovations completed by a certified renovation firm would result in levels
			 that exceed the standards, as determined by the Administrator; and
				(B)if random
			 sampling indicates that a group of particular renovations results in a level
			 that exceeds the standards, until such time as the Administrator determines
			 that the renovations of the individual or entity achieve the level of
			 confidence described in subparagraph (A), the individual or entity that
			 completed the renovations shall be responsible for providing for independent
			 clearance of—
					(i)each subsequent
			 renovation completed by the individual or entity; and
					(ii)each unit
			 renovated during the period beginning on the date of the most recent clear
			 inspection and ending on the date of failure of clearance, including offering
			 to perform recleaning on any unit that exceeds standards;
					(2)a written
			 renovation completion report shall be provided to both owners and occupants of
			 a covered property describing all the actions that were performed to reduce
			 lead hazards during the work and the results of all tests performed as part of
			 efforts to ensure compliance with the final rule and other applicable
			 regulations;
			(3)work practices
			 used shall be at least as protective as those of the Department of Housing and
			 Urban Development described in 35.1350 of title 24, Code of Federal Regulations
			 (or successor regulations); and
			(4)an individual who
			 has completed a lead-based paint training and certification program shall be
			 present at all times that work is undertaken at a work site.
			4.Training
			 opportunities
			(a)Grant program
			 To expand training opportunities
				(1)EstablishmentThe
			 Administrator shall establish a grant program to expand training opportunities
			 relating to lead-based paint that are available at the State and tribal
			 level.
				(2)Use of
			 fundsFunds provided through grants under the program established
			 under paragraph (1)—
					(A)shall be used by
			 a recipient to provide no-cost, culturally and linguistically appropriate
			 lead-based paint training and certification opportunities for low-income
			 workers, in order to ensure the presence, at all times that work is undertaken
			 at a work site, of an individual who has completed a lead-based paint training
			 and certification program; and
					(B)may be used by a
			 recipient—
						(i)to
			 expand new and supplemental training opportunities, giving priority to those
			 opportunities established and carried out in partnership with nongovernmental
			 organizations, to increase the number of individuals who have completed
			 lead-based paint training and certification programs that are in compliance
			 with updates to the final rule required under section 3;
						(ii)to
			 maintain, improve, or develop infrastructure and oversight to ensure
			 that—
							(I)individuals
			 engaged in renovation activities are properly trained;
							(II)lead-based paint
			 training programs are accredited;
							(III)contractors and
			 firms engaged in renovation activities are certified; and
							(IV)renovation
			 activities are carried out in accordance with the final rule (including updates
			 to that final rule required under section 3) and other applicable
			 regulations;
							(iii)to provide for
			 training of enforcement inspectors and compliance and lead dust sampling
			 techniques;
						(iv)to
			 implement lead-based paint compliance assistance programs; and
						(v)to
			 engage in education and outreach activities regarding the final rule.
						(3)Treatment of
			 fundsThe program established under paragraph (1), and funds
			 provided through grants under that program, shall supplement, and not supplant,
			 lead-based paint training programs and grants available as of the date of
			 enactment of this Act.
				(4)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $7,000,000 for the period of fiscal years 2009 through
			 2012.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator,
			 in collaboration with the Secretary of Housing and Urban Development, shall
			 prepare, publish, and submit to the appropriate committees of Congress a report
			 that—
				(1)analyzes the
			 impact of the final rule on preventing lead poisoning;
				(2)analyzes training
			 opportunities for contractors and renovators; and
				(3)makes
			 recommendations for expansion and coordination of that training in a manner
			 that, to the maximum extent practicable—
					(A)maximizes
			 coordination between the Department of Housing and Urban Development and the
			 Environmental Protection Agency to ensure standard training and curriculum
			 development;
					(B)ensures that
			 contractors, renovators, owners, occupants, and State, tribal, and local
			 governments are aware of training and certification activities provided through
			 the Department of Housing and Urban Development and the Environmental
			 Protection Agency;
					(C)expands the
			 number of individuals who have completed lead-based paint training and
			 certification programs so as to ensure that such an individual is available to
			 be present at a work site at all times that work is undertaken during
			 renovations; and
					(D)expands the
			 number of individuals who have completed sampling technician training.
					
